        Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF       AMERICA, )
                                )                      Civil No. 4:20-cv-OOO70
               Plaintiff,       )
                                              )
                v.                            )       VERIFIED COMPLAINT FOR
                                              )       FORFEITURE /N REM
$14,000.00 IN U.S.      CURRENCY,             )
APPROXIMATELY 66           FIREARMS,          )
AMMUNITION, AND ASSORTED )
DRUG PARAPHERNALIA SEIZED )
FROM 220 EAST I,ALLY STREET, )
DES MOINES, IOWA,            )
                                              )
               Defendants.                    )

        Plaintiff, United States of America hereby files and serves this Vpnm'Ipo

CoupraINT IN REM and alleges as follows:

                            I.      NATURE OF THE ACTION

         1.    This is an action to forfeit and condemn specific property to the use and

benefit of the United States of America ("Plaintiff') for involvement, as set forth

below,     in violations of 2t U.S.C. S 846 (attempt and conspiracy)                        and

S   8a1(a)(1)(prohibited acts).

         2.    This is action is also to forfeit property to the United States, pursuant

to 2t U.S.C.   S   s81(a)(6), and 18 U.S.C.   S   e24(d)(1).

         3.    The Defendant Property is subject to forfeiture pursuant to 21 U.S.C.

S   8S1(a)(6) as money or a thing of value furnished or intended to be furnished by a

person in exchange for a controlled substance in violation of subchapter         I   -   Control

and Enforcement,       of Chapter   13   - Drug Abuse Prevention and Control, and Title 21
      Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 2 of 19




-   Food and Drugs, of the United States Code, and proceeds traceable to such an

exchange, and money used or intended to be used to facilitate any violation of said

subchapter.

         4.   Some of the Defendant Property, namely the firearms and ammunition,

are subject to forfeiture pursuant             to 18 U.S.C.    $   92a(d)(1) as firearms and

ammunition involved in or used in a knowing violation of 18 U.S.C. S 922(g)(3).

Pursuant to 18 U.S.C.   S   922(g)(3),   it is a crime for any person who is an unlawful user

of or addicted to any controlled substance, as defrned         in 21 U.S.C. S 802, to possess

any firearms or ammunition that have been shipped or transported in interstate

foreign commerce.

                               II.      DEFENDANT INEEM

         5.   The Defendant Property is generally described as                      914,000,

approximately 66 firearms, ammunition, and drug paraphernalia seized on August

29, 2017 from 220 East Lally Street in Des Moines, and more specifically described

below.

                        III.        JURISDICTION AND VENUE

         6.   This Court has jurisdiction over an action commenced by the United

States of America under 28 U.S.C.         S   1345 and over an action for forfeiture under 28

U.S.C. S 1355(a).

         7.   This Court has in rem jurisdiction and venue over the Defendant

Property under 28 U.S.C.       SS   1355&) and 1395(b) as the acts or omissions giving rise




                                                  2
     Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 3 of 19




to the forfeiture occurred in this district and because the Defendant Property was

seized from and is located in this district.

       8.    The government believes, based on available knowledge, information,

and belief, that the following factual contentions have evidentiary support, or will

likely have evidentiary support after a reasonable opportunity for investigation and

discovery.

                                     IV.       FACTS

      9.     The "Controlled Substances Act" was enacted by Congress as Title                       II of
the "Comprehensive Drug Abuse Prevention and Control Act of 1970," Pub.L. No.

91-513, 84 Stat. 7236 (1970) (codifred at   2l     U.S.C.   SS   801-904).

      10.    The term "controlled substance" is defined in27 U.S.C.                 S   802(6) to mean

a drug or other substance, or immediate precursor, included in any of the                           five

schedules of such substances set forth in subchapter             I of Title   21.

      11.    Schedule I substances have a high potential for abuse, have no currently

accepted medical use in treatment in the United States, and there is a lack of accepted

safety for use of these controlled substances under medical supervision. 21 U.S.C.

s 812@)(l)(A)-(c).

      L2.    Under the Controlled Substances Act, only persons registered by the

Attorney General of the United States, in accordance with rules and regulations

promulgated by the Attorney General, may legally manufacture                             or   distribute

controlled substances. 21 U.S.C. $ 822(a), (b).




                                               o
      Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 4 of 19




       13.   Under the Controlled Substances Act,          it is unlawful to distribute,
dispense,   or   possess   with intent to distribute, a controlled     substance, unless

authorized by law to do so. 21 U.S.C.   S   8a1(a)(1).

       14.   Under the Controlled Substances Act,          it is unlawful to knowingly
possess a controlled substance, absent certain circumstances. 21 U.S.C. S Saa(a).

       15.   Under the Controlled Substances Act, methamphetamine is a Schedule

II controlled substance.
       16.   Under the Controlled Substances Act, marijuana             is a   Schedule I

controlled substance.

       17.   Under the Controlled Substances Act, diazepam is a Schedule IV

controlled substance.

       18.   Under the Controlled Substances Act, alprazolam is a Schedule IV

controlled substance.

       19. At no time pertinent      to the events involved in this case were Douglas

Andrew Tinlin or Dawn Osborn authorized under federal law to individually or jointly

possess, distribute, dispense, or possess   with the intent to distribute or dispense, any

controlled substance.

       20.   On or about February 13, 1997, Douglas Andrew Tinlin was arrested in

PoIk County, Iowa for possession of a Schedule I controlled substance. He pled guilty

to this offense, and was sentenced on or about May 15, 1997 to 50 hours of community

service.




                                             4
     Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 5 of 19




       21.    On or about   April 20,1997, Douglas Andrew Tinlin was arrested in PoIk

County, Iowa for possession of a Schedule         II   controlled substance, and illegally

carrying a concealed weapon. He pled guilty to both crimes, and was sentenced on or

about August 7, 1997 to 2 years' imprisonment, suspended.

       22.    On or about March 29, 2007, Douglas Andrew Tinlin was arrested in

Polk County, Iowa for possession of a controlled substance. He pled guilty, and was

sentenced on or about August 6, 2007 to         2 years' imprisonment, suspended. His
probation for this offense was revoked on or about September 17,2007.

       23.    On or about September 24,2008, Douglas Andrew Tinlin was arrested

at the Oakdale Iowa Medical and Classification Center (IMCC), part of the state

prison system, for possession of a controlled substance, second offense. He pled

guilty, and was sentenced to 2 years imprisonment.

       24.    On or about August 29, 2017, as discussed more fully below, Douglas

Andrew Tinlin was arrested       in   Sarpy County, Nebraska on felony charges of

possession   of 140 grams or more of methamphetamine. He pled guilty, and was

sentenced on or about   April 8, 2019 to 20 to 25 years imprisonment.

       25.    On or about August 29, 2017, an Omaha, Nebraska law enforcement

officer patrolling on Interstate 80 near mile marker 442 appropriately stopped an

East-bound2017 silver Cadillac XTS with Oregon license plates for following another

vehicle at an unsafe and unreasonable distance, in violation of Nebraska law.

       26.    The Nebraska law enforcement officer turned on the emergency lights

to his patrol vehicle, and safely pulled the Cadillac over for this violation.


                                            5
     Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 6 of 19




      27. The Cadillac had two adult occupants, the driver, Douglas Tinlin
(hereinafter "Tinlin") and the passenger, Dawn Osborn (hereinafter "Osborn").

       28.    Tinlin and Osborn both resided in Des Moines, Iowa at the time, and

Tinlin had an Iowa driver's license, listing his address as 220 East Lally Street in Des

Moines.

       29.    The Nebraska law enforcement offrcer knew from his training and

experience   that smugglers of drugs and drug money often use rented, high-value

vehicles, believing law enforcement      will not suspect them of engaging in illegal
activity if they drive expensive vehicles.

      30.     During the lawful stop, the Nebraska law enforcement officer observed

blankets on the back seat and a can of Red BuII energy drink in the cup holder.

      31.     The Nebraska law enforcement office knew from his training and

experience that couriers of drugs or drug money often use blankets and energy drinks

to assist them in driving long hours when they are in a hurry to get to a destination

as quickly as possible, thereby   trying to avoid being detected by law enforcement.

       32.    During the stop, the Nebraska law enforcement offrcer observed that

both Tinlin and Osborn had sunken facial features and pock-marked skin.

      33.     The Nebraska law enforcement officer knew from his training and

experience   that sunken facial features and pock-marked faces are characteristics

consistent with methamphetamine use.

       34.    During the stop, Tinlin told the Nebraska law enforcement officer that

he and Osborn had flown to Las Vegas to see his uncle, who had broken his hip.



                                             6
     Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 7 of 19




         35.    Later during the stop, Osborn told the Nebraska law enforcement officer

that she and Tinlin had travelled to Las Vegas to attend the McGregor v. Mayweather

fight.   She did not mention Timlin's uncle.

         36.    During the stop, Tinlin randomly blurted out that he had had 8 relatives

die in the past couple of months.

         37.    The Nebraska law enforcement offrcer knew from his training and

experience that when drug couriers or couriers of drug money are confronted by law

enforcement they bring up the subject of someone's death to     try and elicit sympathy

from law enforcement in an attempt to deflect the focus of the investigation, and to

hopefully minimize suspicions.

         38.    During the stop, Tinlin told the Nebraska law enforcement officer he

and Osborn rented the car to drive back because they wanted to see parks in Colorado,

including "Meade Lake."

         39.    Lake Meade is South of Las Vegas, and not in Colorado.

         40.    During the stop, Osborn told the Nebraska Iaw enforcement officer he

and Osborn rented the vehicle to see Colorado on the way back, but he could not recall

a single sight they had seen along the   trip back.

         41.    The Nebraska law enforcement officer knew from his training and

experience     that drug couriers or drug money couriers often, when caught by law

enforcement, have difficulty making        their false stories make sense, or telling
consistent stories with their travel companions, when questioned by law enforcement.




                                               7
       Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 8 of 19




        42-       The Nebraska law enforcement officer knew from his training and

experience       that drug couriers or drug money couriers often fly into locations to
acquire the illegal items with which they are involved, and then drive rental cars to

transport the illegal items elsewhere, because they know they are likely to get caught

by airport security if they attempt to smuggle contraband or suspicious items onto an

airplane.

        43.       During the stop, Tinlin falsely told the Nebraska law enforcement officer

that his only criminal history was for a domestic situation involving his ex-wife.

        44. A criminal background check during the stop informed the Nebraska
Iaw enforcement officer that Tinlin had numerous controlled substance arrests and

convictions.

        45. At some point during the stop, the Nebraska law enforcement officer
learned from the Des Moines police department that Tinlin and Osborn were under

investigation for being methamphetamine dealers of quantities exceeding a pound,

and had recently purchased numerous frrearms.

        46.      Tinlin and Osborn were, in fact, methamphetamine users and dealers at

the time.

        47   .   Tinlin was unsure of many of the answers he provided to the Nebraska

Iaw enforcement officer.

        48.      While waiting for background information to be reported back via radio

on   Tinlin and Osborn, the Nebraska law enforcement officer called for assistance by




                                               8
       Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 9 of 19




a   properly-trained drug detection dog, based on the totality of the things he had heard

and seen.

         49.   While the Nebraska law enforcement officer was still waiting for

background information, and before he issued Tinlin a citation, the properly-trained

drug detection dog lawfully alerted to the presence of one or more controlled

substances inside the Cadillac.

        50.    When Tinlin was told by the Nebraska law enforcement officer that the

properly-trained drug detection had alerted to drugs and the vehicle was going to be

searched,   Tinlin falsely denied having drugs in the vehicle and aggressively told the

officer that law enforcement was not going to search the Cadillac.

        51.    As a reasonable measure to control the situation, Tinlin and Osborn

were placed in handcuffs while the lawful search was conducted.

         52.   Inside the trunk of the vehicle, Nebraska law enforcement found 10

packages of methamphetamine, weighing approximately 11.8 pounds.

        53.    Other evidence, including four cashier's checks totaling $25,000, were

found in the Cadillac.

         54.   Hotel or motel documents seized from the Cadillac show Tinlin and

Osborn had stayed in Nevada, California, and Utah during their trip between August

24 and August 28, 2017. No hotel or motel receipts for Colorado were found in the

vehicle.




                                             I
       Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 10 of 19




          55. California is well-known         as a source state from which drug-dealers

commonly ship methamphetamine and other controlled substances to other parts of

the United States.

          56.       Shortly thereafter, the Nebraska law enforcement officer relayed what

he had learned from the stop and search to law enforcement in Des Moines, Iowa.

          57.   Later that day, a United States Magistrate in Des Moines approved a

federal search warrant for Tinlin's and Osborn's residence, or 22O East Lally Street

in Des Moines.

          58. At or about 5:05 p.m., that day, Des Moines-area law enforcement
executed the federal search warrant       at   22O   East Lally Street, Des Moines, Iowa.

          59.   The following items were located on the property of 220 East Lally

Street:

Garage

   .      North end cabinet - Mail in the name of Douglas Tinlin addressed to 22O
          East Lally Street DSM

   .      In cabinet on north end - Clear baggie containing twenty two (22) alprazolam
          tablets

   o      North end - Four (4) working digital scales

   o      North end - Ruger .22 cahber rifle bearing serial #NRA205053

   .      North end - Revelation Western 310C 20 gauge shotgun

   o      North end - Ruger Model 10122 rifle with magazine bearing serial #82404972

   .      North end - Stevens Savage Arms Model 87B rifle

   .      North end - New Haven Mode1 273A.410 gauge rifle


                                                10
    Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 11 of 19




o    North end - Marlins Firearms Company 60W .22 caliber rifle bearing serial
     #052378t0

o    North end - Beretta CX4 Storm .40 caliber rifle bearing serial #CY05697

o    North end - Raven Arms .25 caliber handgun bearing serial #672894

o    North end - On bench - Heat sealed package with residue that tested
     positive for the presence of methamphetamine

o    North end - North cabinet       - Plastic packaging
o    North end - On top of tool bench       - Black bag with magazines and
     miscellaneous ammunition

o    North end - In wooden box       -   Clear baggie containing an estimated six grams
     (6g) of marijuana

o    North end   - In wooden box -       Plastic packaging and methamphetamine pipe

o    North end   -   In wooden box   - Working digital     scale and torn baggies

o    North end - In wooden box - Miniature Ziploc baggie containing an
     estimated 0.1 grams of an unknown white substance

o    North end - On north cabinet        - Miscellaneous ammunition
o    North end   -   Duffel bag with numerous Ziploc baggies

o    North end - Three (3) bags of miscellaneous ammunition

o    North end - On table along north waII - Box to stolen Taurus Revolver Model
     85 bearing serial #\rH34583

.    North end - Along west wall - Bulk packaging that tested positive for the
     presence of methamphetamine

o    North end - Inside wooden stove        -   BuIk packaging that tested positive for the
     presence of methamphetamine

.    North end - Ceiling of garage       - Marlin    Firearms .22 caltber LR bearing serial
     #2355t087



                                                11
    Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 12 of 19




o    North end - Ceiling of garage       - Marlin Firearms    .22 callber LR bearing serial
     #7L546796

o    North end - Ceiling of garage       - Marlin Firearms    .22 callber LR bearing serial
     #08340103

o    North end - Ceiling of garage       - Mossberg 20 gauge shotgun
o    North end - Ceiling of garage       - Revelation .22 caliber LR bearing serial
     #P994535

.    North end - Ceiling of garage       - Winchester 12 gauge shotgun bearing serial
     #382493

o    North end   - Ceiling of garage - Winchester Model 94 30/30 firearm
o    North end - Ceiling of garage       - Topper Model 158 12 gauge shotgun ftroken
     down)

o    North end -Ceiling of garage        -   Savage Arms 16 gauge shotgun

.    North end   -   Ceiling of garage   -   Coast to Coast 20 gauge shotgun

o    North end - Ceiling of garage       - Mossberg 855 12 gauge shotgun
.    North end - Ceiling of garage       -   Browning Arms 20 gauge shotgun bearing
     serial #04738PT162

.    North end - Ceiling of garage       - Winchester Model 370 .410 gauge shotgun
.    North end - Ceiling of garage       - Ruger 1022 .22 caliber rifle with magazines
     and serial#124-66913

.    North end   -   Ceiling of garage   - Bolt action rifle bearing serial #N3983
o    North end - Ceiling of garage       -   Glenfield Model 60 Marlin Firearms .22
     caliber rifle

.    North end - Ceiling of garage       - Marlin   Firearms .22 callber LR bearing serial
     #04526832

o    North end - Ceiling of garage       - Ruger Ranch .223 rifle bearing serial
     #19553002


                                               72
    Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 13 of 19




.    North end - Ceiling of garage     - Two (2) bags of miscellaneous   ammunition
.    North end - Ceiling of garage     - Bag of miscellaneous ammunition and
     magazines

.    Inside metal box   - Winchester   bolt action rifle

o    Inside metal box   - Winchester   Model I4OO 20 gauge shotgun bearing serial
     #151477

.    Inside metal box   -   New England Firearms 20 gauge shotgun bearing serial
     #377553

.    Inside metal box   -   C36 SKS rifle bearing serial #21058069

.    Inside metal box   -   Remington 870 12 gauge shotgun bearing serial
     #157 4t433M

.    Inside metal box   -   Eagle Arms 20 gauge shotgun with no serial #

.    Inside metal box   -   Pardner Model SBI .410 gauge shotgun

.    Inside metal box   -   New England Firearms .410 gauge shotgun bearing serial
     #NPS76218

.    Inside metal box   - Weatherby Centurion 12 gauge shotgun bearing serial
     #NAOzt444

o    Inside metal box   - Marlin   Firearms 30/30

o    Inside metal box   -   Remington 22 pump action bearing serial #28001

.    Inside metal box   -   Ithaca Gun Company 20 gauge shotgun bearing serial
     #709511-2

.    Inside metal box   - Marlin   Firearms Co. Model 80 rifle with no serial number

.    Inside metal box   -   Harrington Richardson .410 gauge shotgun bearing serial
     #4Y4940t9

.    Inside metal box   -   Remington Sportsman 12 gauge shotgun bearing serial
     #3098298

.    Inside metal box   -   Remington 870 shotgun bearing serial #C493158M

                                          13
       Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 14 of 19




   .    Inside metal box     -   New England Firearms bearing serial #20861L

   .    Inside metal box     -   Stevens Model 320 12 gauge shotgun bearing serial
        #134906Q

   .    Inside metal box     -   Stoeber Model 2000 bearing serial #740687 (no barrel)

   .    Inside metal box     -   Remington 721bearing serial #25648L

   .    Inside metal box     -   Harrington & Richardson shotgun

   .    Inside metal box     -   New Haven Firearms Co. shotgun bearing serial #5191

   .    Inside metal box     -   Stevens Model 320 Savage Arms bearing serial
        #7225898H

   o    Inside metal box     -   Paul Selsor shotgun (broken down) bearing serial #16710

   .    Inside metal box     -   Browning Lighting 12 gauge shotgun bearing serial
        #3077589

   .    Inside metal box     -   Stevens Model 520 shotgun

   .    On table behind TV - Cardboard container with two (2) packages of Visco
        fuse & five (5) twelve gauge shotgun rounds

   .    In cabinet   -   Suspected pipe bomb

Inside house - West bedroom on main floor             -   Osborn's Bedroom

   .    Inside bucket- case with working scale, pipe, baggie - clear baggie containing
        twenty (20) pink pills, clear baggie with an estimated 0.1 grams of marijuana
        and three (3) clear baggies containing an estimated l4gl2gl0.19
        methamphetamine (+FT)

   .    Inside floor safe on east wall       -   $14,000.00 U.S. currency, wrapped in clear
        plastic

   .    Inside black backpack on floor           - Miscellaneous   ammunition

   .    Inside cabinet under closet      - Miscellaneous      firearm magazines

   o    Inside cabinet under closet      -   SNR .357 revolver bearing serial #161435017

                                                    t4
    Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 15 of 19




.    Inside brown bag       - Miscellaneous     .38 Special and 9mm ammunition

.    Inside brown bag       - Keltec CNC-PI1     pistol bearing serial #AZB42

.    On bed   -     Clear Ziploc baggies

o    On bed - Paperwork in names of Dawn Osborn and Douglas Tinlin addressed
     to 220 East Lally Street Des Moines

.    On bed   -     Several Working digital scales

.    On floor - Inside black case - Ruger P92 DC 9mm pistol with one magazine
     bearing serial #3061907 1

.    On floor - Ruger .22 callber pistol with one (1) Ioaded magazine bearing
     serial #109348

.    On floor   -   Smith & Wesson .38 Special pistol bearing serial #BRL7980

.    On floor   -   Empty 9mm magazine

.    On floor   - Working digital drug scale
o    In closet- In black case        - Mauser K98 DOU rifle bearing serial
     #8489DWAA607

.    Inside black bag - Century International Arms 7.62X 39mm with magazine
     bearing serial #M92PV0 22991

.    In black plastic     Ruger GP 100 (357 Magnum revolver with
                          case   -
     ammunition) bearing serial #17 2-47 127

.    In black plastic     case   -   Cobra FS380 .380 handgun bearing serial #FS101077

.    Inside white bucket - Sig Sauer P250 with one (1) Ioaded magazine bearing
     serial #E.AK147488 (Inside black metal safe box)

o    Inside white bucket - Inside blue case - Thompson Auto Ordinance .45
     caliber handgun with two (2) Ioaded magazines bearing serial #F'02376




                                                15
       Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 16 of 19




Livins Room

   .    On TV stand along north waII - Mail in the name of Dawn Osborn addressed
        to22O East Lally Street Des Moines

   o    On speaker next to TV stand - Mail in the name of Dawn Osborn, Douglas
        Tinlin and Dominic Tinlin addressed to 220 East Lally Street Des Moines

Inside house   -   North bedroom on main floor

   o    Inside closet   -   Charles Daly shotgun bearing serial #918525

   .    Inside closet   - Mossberg & Sons Model      40 .22 caliber rifle

   .    Inside closet   -   Savage Model 112R rifle bearing serial #0054971

        60.    The residence and property was           in complete disarray, and it   was

unkempt throughout the house.

        61.    An acquaintance of Tinlin's and Osborn's who arrived during the search

of their residence, Subject # 1, was Mirandized and agreed to speak to law
enforcement offrcers.

        62.    Subject      # 1 identifred the residence as Tinlin's and Osborn's, and said

they were supposed to be on their way home with a "whole bunch of dope," or

methamphetamine, from California.

        63.    Subject      # 1 said Tinlin and Osborn had planned to fly into Las Vegas,

drive to California to pick up drugs, and then drive back to Des Moines, Iowa.

        64.    Inside the residence, law enforcement also discovered 18 diazepam pills,

over 7 grams of marijuana, 22 alprazolam pills.




                                                16
     Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 17 of 19




       65. The methamphetamine pipe, some of the baggies with controlled
substance residue or controlled substances, and other items, are evidence that       Tinlin
and Osborn were drug users at the time.

       66.      Other items of investigative interest were also obtained.

       67.      The totality of the evidence set forth above, as well as evidence yet to be

obtained, establishes Tinlin and Osborn were unlawful users of methamphetamine

on or about August 29,2017.

      68.       As unlawful users of methamphetamine, Tinlin and Osborn were legally

prohibited from possessing firearms and ammunition.

      69.       Numerous items seized from the Cadillac and the residence of Tinlin

and Osborn on August 29, 2017, establish they were illegally distributing controlled

substances, such as methamphetamine, marijuana, diazepam, and alprazolam, to

other people.

       70.      Possession   of large amounts of illegal drugs, such as                the

methamphetamine seized from the Cadillac, along with large amounts of cash, such

as the $14,000 found in the residence, suspicious money orders generated        in a short

period of time, such as the four cashier's checks totaling $25,000 found in the Cadillac,

equipment to measure and distribute drugs, such as the numerous digital scales

found in the residence, paraphernalia used to aid       in drug distribution, such   as the

plastic baggies found in the residence, and weapons used to protect the drug dealers

and drug operation, such as the firearms and ammunition located in Tinlin's and




                                             t7
     Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 18 of 19




Osborn's residence, are all common indicia of drug trafficking, and were evidence of

their drug-dealing in this   case.

      7L.    The firearms and ammunition had been shipped and transported in

interstate commerce.

      72.    The firearms and ammunition seized are subject to forfeiture because

they were illegally possessed by Tinlin and Osborn when they were unlawful users

of, or addicted to, controlled substance.

       73.   The money, firearms and ammunition, and assorted drug paraphernalia

seized, including, but not limited to, the digital scales and drug pipe, are subject to

forfeiture because they were proceeds of illegal drug traffrcking under federal law,

and/or were property used to facilitate such drug trafficking.

                              V.     CLAIM FOR RELIEF

      WHEREFORE, the United States prays that the Defendant Property be

forfeited to the United States in this action and for such other and further relief as

the Court deems proper and just.

                                                  Respectfully submitted,

                                                  Marc Krickbaum
                                                  United Sta

                                            By:
                                                  Craig Peyton Gaumer
                                                  Assistant United States Attorney
                                                  U. S. Courthouse Annex, Suite 286
                                                  110 East Court Avenue
                                                  Des Moines, Iowa 50309
                                                  TeI: (515) 473-9317
                                                  Fax: (515) 473-9292
                                                  Email: crais. saumer@usdoj. eov

                                             18
    Case 4:20-cv-00070-RGE-HCA Document 1 Filed 02/27/20 Page 19 of 19




                                    VERIFICATION
       I, Benjarnin Carter, hereby verifi,    ancl declare under penalty of perjury   that   I
aln a Narcotics Investigator with the Des Moines Police Department, Vice &
                                                                                                 I




Narcotics Control Section, ancl that I have reacl the foregoing Verifi.ecL Cornplaint in.

Rent, United, States u. $14,000,00 in. U.S. Ctnt'erucy et    al.   and know the contents

thereof and the rnatters contained, in the Verified Cornplaint are true to my own

knowleclge, except for those matters not within my own personal knowleclge ancL as

to those matters, I believe them to be true.

      The sources of my knowledge and infonuatiou and the grounds for my belief

are the official files aud records of the Unitecl States and. information provicled to me

by other law enforcement officers, as well as my investigation of this case, together

with others,   as Narcotics Investigator   with the Des Moines Police Department.

      Dateci: February 0,L; ZOZo.



                                                    Nalcotics Investigator
                                                     ,
                                   Des Moines Police Department




                                             L9
